DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING STREAK-LIKE POLYMERS WITH LIQUID CRYSTAL MOLECULES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama (U.S. Patent Pub. No. 2017/0160592; already of record in IDS).

Regarding claim 1, Okuyama discloses a display device (1) comprising: 
a first display panel (30), (fig. 1, [0026-0027]); 
a polarizer (PL) opposed to the first display panel (30) and including a transmission axis (transmission axis T of the polarizer PL) for transmitting linearly polarized light, (figs. 1 and 9, [0026 and 0063]); and 
a second display panel (PNL), (fig. 1, [0026]), wherein 
the first display panel (30) comprises: 
a first substrate (31); 
a second substrate (37) opposed to the first substrate (31), (fig. 2, [0028-0029]); and 
a first liquid crystal layer (34) held between the first substrate (31) and the second substrate (37) and including streak-like polymers (i.e. bulk 34a is rod-like structure) and liquid crystal molecules (34b), (fig. 2, [0036-0037]), 
a light source unit (20) arranged along a side of the first display panel (30), (fig. 1, [0027]), 
an extension direction (AX1) of the polymers (34a) is substantially parallel to the side of the first display panel (30), (figs. 8-9, [0050]), and 
the polarizer (PL) is located between the first display panel (30) and the second display panel (PNL), (fig. 1, [0026-0027]).

Regarding claim 2, Okuyama discloses wherein an angle formed by the extension direction (AX1) and the transmission axis (transmission axis T) is in a range of 90°±10° (i.e. fig. 9 shows the angle of axis AX1 and axis T which are 90 degrees), [0061 and 0063].

Regarding claim 4, Okuyama discloses wherein the light source unit (20) comprises a light-emitting element (23) disposed on an extension portion of the first substrate (i.e. substrate 31 of the optical modulator 30) and a wiring substrate (50)  connected to the light-emitting element (23), and the light-emitting element (23) includes an emission portion (i.e. portion of the light emitters 23) opposed to an end portion of the second substrate (37), (figs. 2-3, [0028-0029 and 0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Okuyama (U.S. Patent Pub. No. 2018/0074356; already of record in IDS, hereinafter referenced as Okuyama’356).

Regarding claim 5, Okuyama discloses everything as specified above in claim 4.  However, Okuyama does not mention the first substrate comprises a pixel electrode.
In a similar field of endeavor, Okuyama’356 teaches wherein the first substrate (31) comprises a pixel electrode (PE) disposed in each pixel (PX), and the second substrate (36) comprises a common electrode (CE) disposed across the pixels (PE), (figs. 14 and 16a, [0093 and 0100]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Okuyama, by specifically providing the first substrate comprises the pixel electrode, as taught by Okuyama’356, for the purpose of integrating the pixel to the optical modulation.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein the extension direction of the polymers is substantially orthogonal to the transmission axis.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shinkai et al (U.S. Patent Pub. No. 2012/0274867) discloses a display and illumination unit.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691